Exhibit 10.1
ALLONGE
to
12.5% SUBORDINATED CONVERTIBLE NOTE DUE JULY 1, 2011 NO.      
dated                     , made by
BMP SUNSTONE CORPORATION
payable to the order of
                                                                      
in the original principal amount of
                                                            ($                    )
     That certain 12.5% Subordinated Convertible Note due July 1, 2011 described
in the above caption (the “Note”) is hereby amended as follows (all capitalized
terms not otherwise defined herein having the same meanings assigned to them in
the Note):
     (1) On the first page of the reverse of the Note, the third paragraph shall
be amended and restated as follows:
“Notwithstanding anything to the contrary contained herein if, at any time (the
“Triggering Event”), the aggregate number of Common Shares then issued upon
conversion of the Securities (including any shares of capital stock or rights to
acquire shares of capital stock issued by the Company which are aggregated or
integrated with the Common Shares issued or issuable upon conversion of the
Securities for purposes of such rule) equals 19.99% of the Outstanding Common
Amount (as hereinafter defined), the Securities (1) shall, from that time
forward, cease to be convertible into Common Shares in accordance with the terms
of the prior paragraph above, unless the Company has obtained approval
(“Shareholder Approval”) of the issuance of the Common Shares upon conversion of
the Securities by a majority of the total votes cast on such proposal, in person
or by proxy, by the holders of the then outstanding Common Shares (not including
(x) any Common Shares held by present or former holders of Securities that were
issued upon conversion of Securities or (y) any shares of capital stock or
rights to acquire shares of capital stock issued by the Company that are held by
present or former holders of such shares of capital stock or rights to acquire
shares of capital stock which are aggregated or integrated with the Common
Shares issued or issuable upon conversion of the Securities for purposes of Rule
4350(i) of the Nasdaq Stock Market, Inc. (“Nasdaq”)), and (2) shall, from that
time forward, be convertible into such Holder’s pro rata share of the Maximum
Share Amount (as hereinafter defined). If the Triggering Event occurs, the
Company shall promptly seek Shareholder Approval. For purposes of this
paragraph, “Outstanding Common Amount” means (i) the number of Common Shares
outstanding on the date immediately prior to the earliest date of issuance of
the Securities or any shares of capital stock or rights to acquire shares of
capital stock issued by the Company which are aggregated or integrated with the
Common Shares issued or issuable upon conversion of the Securities for purposes
of such rule plus (ii) any additional shares of Common Shares issued thereafter
in respect of such shares pursuant to a stock dividend, stock split or similar
event. The maximum number of Common

 



--------------------------------------------------------------------------------



 



Shares issuable as a result of the 19.99% limitation set forth herein is
hereinafter referred to as the “Maximum Share Amount.” With respect to each
Holder of Securities, the Maximum Share Amount shall refer to such Holder’s pro
rata share thereof based on the principal amount of Securities then held by such
Holder relative to the total aggregate principal amount of Securities then
outstanding plus the value of any shares of capital stock or rights to acquire
shares of capital stock issued by the Company which are aggregated or integrated
with the Common Shares issued or issuable upon conversion of the Securities for
purposes of Rule 4350(i). In the event that the Company obtains Shareholder
Approval, the number of shares that the Securities convert into will be as set
forth in the prior paragraph (such increased number being the “New Maximum Share
Amount”) and the references to Maximum Share Amount, above, shall be deemed to
be, instead, references to the greater New Maximum Share Amount. In the event
that Shareholder Approval is not obtained, the Maximum Share Amount shall remain
unchanged.”
     (2) All other terms and conditions of the Note shall remain the same. This
Allonge shall not be deemed a novation of the Note; and except as expressly
amended hereby, the Note shall remain unmodified and in full force and effect.
This Allonge shall be affixed to the Note and deemed to constitute an integral
part thereof. All references to the Note shall hereafter be deemed references to
the Note as amended by this Allonge.
[Signature Page Follows.]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this instrument to be duly
executed under its corporate seal.
Dated:

            BMP SUNSTONE CORPORATION
      By:           Name:           Title:        

[Signature Page to Allonge to 12.5% Subordinated Convertible Note due July 1,
2011]

 